--------------------------------------------------------------------------------

Exhibit 10.4
 
MANAGEMENT SERVICES AGREEMENT


This Management Services Agreement (this “Agreement”) is made and entered into
as of this ___ day of March, 2008 (the “Effective Date”), by and among
iBroadband, Inc., a Nevada corporation (“iBroadband”), iBroadband Networks,
Inc., a Texas corporation (“iBN”), iBroadband of Texas, Inc., a Delaware
corporation (“iBT”) and Rapid Link, Incorporated, a Delaware corporation (“Rapid
Link”).  iBroadband, iBN, iBT and Rapid Link are hereinafter sometimes each
individually referred to as a “Party” and collectively as the “Parties”.


WHEREAS, iBroadband is a holding company owning one hundred percent (100%) and
ninety-eight percent (98%) of the outstanding shares of iBN and iBT,
respectively;


WHEREAS, iBN and iBT provide telecommunications services to customers in the
State of Texas (the “Business”) and in the case of iBN such services are being
provided pursuant to a Service Provider Certificate of Operating Authority
issued by the Texas  Public Utility Commission (“Texas PUC”) to iBN (the “iBN
SPCOA”);


WHEREAS, Rapid Link or one of its wholly-owned subsidiaries is contemplating the
purchase of substantially all of the assets of iBN and iBT in connection with a
secured party sale under the Uniform Commercial Code to be conducted by the
secured lenders to iBroadband, iBN and iBT (the “Secured Party Sale”);


WHEREAS, Rapid Link or one of its wholly-owned subsidiaries is applying to the
Texas PUC for a Service Provider Certificate of Operating Authority for itself
(the “Buyer SPCOA”) in order to provide telecommunications services to iBN’s
customers and is applying to the Federal Communications Commission (“FCC”) for
approval of the assignment of the assets of iBN and iBT (the “FCC
Approval”);  and


WHEREAS, Rapid Link desires to operate the Business during the Term (as
hereafter defined) pursuant to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the above recitals and mutual promises and
other good and adequate consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby covenant
and agree as follows:


1.            Appointment.  iBN and iBT hereby engage Rapid Link, on the terms
and conditions set forth herein and during the Term, to provide management
services to iBN and iBT in the operation of the Business.


2.            Term.  This Agreement shall become effective upon the Effective
Date and shall expire (the “Term”) automatically on the earlier of (a) at 12:01
A.M (Texas time) on September 30, 2008 and (b) the date on which each of the
following conditions have been satisfied: (i) the completion of the Secured
Party Sale; (ii) the obtaining of the Buyer SPCOA and the FCC Approval; (iii)
Rapid Link or one of its wholly-owed subsidiaries enters into an interconnection
agreement with United Telephone Company of Texas, Inc. d/b/a Embarq; and (iv)
the expiration date of any Texas PUC and FCC notice requirements to iBN’s
customers (the “Expiration Date”).

 
 

--------------------------------------------------------------------------------

 

3.             Management Fee.  On the Effective Date, iBN shall pay to Rapid
Link a management fee in the amount of $20,000.


4.             Management Services.


During the Term, Rapid Link shall designate those employees of Rapid Link or one
of its wholly owned subsidiaries that will be responsible for participating in
the management services described herein on behalf of, and under the direction
of, iBN and iBT.  Rapid Link or its wholly owned subsidiary, in its discretion,
may assign additional employees of Rapid Link to perform management
responsibilities at iBN and iBT  Management responsibilities shall include, but
not necessarily be limited to:


(a)           collection of all accounts receivable and all cash generated from
operation of the Business received by iBN and iBT which collections shall be
deposited in the Bank Accounts (as defined below) and applied to the continued
operation of the Business as directed by iBN and iBT;


(b)           as directed by iBN and iBT, to pay when due all actual costs and
expenses accruing from and after the Effective Date in connection with the
ongoing operation of the Business;


(c)           utilizing for the Term the existing iBN and iBT bank accounts for
all funds received by and collected on behalf of iBN and iBT (the “Bank
Accounts”) and deposit therein on behalf of iBN and iBT all cash from the
operation of the Business, including all cash from iBN’s and iBT’s accounts
receivable, and withdrawing funds from the Bank Accounts as directed by iBN and
iBT for the continued operation of the Business during such period;


(d)           using commercially reasonable efforts to collect, receive payment,
and delivering the proceeds of all of iBN’s and iBT’s accounts receivable or
other rights to payment accruing to iBN or iBT, and providing a monthly
accounting of same to iBN and iBT;


(e)           cooperating in the timely filing of all tax returns, state and
federal, for iBN and iBT covering any and all time periods up to and including
the Expiration Date;


(f)           reporting to iBroadband regarding its management of the Business;
and


(g)           providing reasonable level of care to the customers of the
Business.
 
All services to be provided under this Agreement shall be provided in a
professional manager and in accordance with all applicable professional or
industry standards and in compliance with all applicable state and federal laws,
rules and regulations.


5.             Limitations.  During the Term, iBN and iBT will retain ownership,
control and full right of access to all customer lines covered by this
Agreement.  In addition, iBN and iBT will retain ultimate control to direct the
management activities of Rapid Link and make policy decisions regarding the
Business (subject to the terms hereof).

 
2

--------------------------------------------------------------------------------

 

6.             Restrictive Covenants of iBroadband, iBN and iBT.  Rapid Link
shall provide the management services described herein have the right to manage
the Business during the term of this Agreement subject to iBN’s oversight,
review and ultimate control; provided, however, that iBroadband, iBN and iBT
shall not, during the term of this Agreement, take any action outside the
ordinary course of business without the express written consent of Rapid
Link.  Action outside the ordinary course of business shall include but not
necessarily be limited to:


(a)           the sale of any material assets of iBN and iBT;


(b)           contracts for capital improvements or capital expenditures by iBN
or iBT in excess of $5,000;


(c)           the execution or amendment of any contract of employment or the
adjustment of any salary of existing officers and employees of iBN or iBT;
 
(d)           the voluntary commencement of any proceedings under the United
States Bankruptcy Code or the voluntary commencement of any insolvency or
receivership proceedings by iBroadband, iBN or iBT;


(e)           a change in control of the board of directors of iBN or iBT; or


(f)           the election of new officers of iBN or iBT


7.             Compliance with Applicable Law.


(a)           The Parties desire and agree that this Agreement and the
obligations performed hereunder shall be in full compliance with (i) the terms
and conditions of the iBN SPCOA; (ii) any licenses issued by the Federal
Communications Commission (the “FCC Licenses”), (iii) existing designations as
an Eligible Telecommunications Carrier and an Eligible Telecommunications
Provider, and (iv) all Federal, State and local laws or regulations, including,
without limitation, the Texas Public Utility Regulatory Act of 2005 (the “Texas
PURA”) and the Federal Communications Act of 1934, as amended (the
“Communications Act”).  It is expressly understood by the Parties that nothing
in this Agreement is intended to give Rapid Link any right which would be deemed
to violate the iBN’s SPCOA, any FCC License or any Federal, State or local law,
regulation, rule, or order, or which would transfer control of, or result in the
assignment of assets of iBN or iBT.


(b)           If any body of competent jurisdiction determines that any
provision of this Agreement violates any law, rule, regulation, or order that
would cause this Agreement to be invalid, the Parties shall make reasonable
efforts immediately to bring this Agreement into compliance consistent with the
terms of this Agreement.


(c)           Rapid Link acknowledges and agrees that iBN has an obligation to
comply with the Texas PURA and the Communications Act and all rules,
regulations, and orders of the Texas PUC and Federal Communications Commission,
and Rapid Link’s management of the Business under this Agreement is not intended
to interfere with iBN’s ability to comply with Texas PURA and the Communications
Act or with the rules, regulations, and orders of the Texas PUC and Federal
Communications Commission or to result in Rapid Link obtaining control of the
operation of the Business prior to the Secured Party Sale.

 
3

--------------------------------------------------------------------------------

 

(d)           At its discretion and at its expense, iBN may conduct periodic
audits during normal business hours, upon reasonable notice in order to ensure
compliance in all material respects with this Agreement and all applicable
government rules and regulations.


(e)           Rapid Link shall manage the Business during the Term in compliance
with all applicable laws, ordinances, rules, regulations, and restrictions,
including, but not limited to, the Texas PURA and the Communications Act, as
well as the rules, regula­tions, and orders of the Texas PUC and the Federal
Communications Commission, as well as all policies, local ordinances, and state
regulations.  Rapid Link recognizes that iBN remains ultimately responsible for
ensuring that the Business is operated in compliance with the applicable rules,
regulations, and policies of applicable Federal, State, and local, government
authorities and shall cooperate fully with iBN by providing information
regarding the Business and shall pay the reasonable and actual administrative
costs incurred in complying with such obligations.


(f)           During the term of this Agreement, iBN shall be responsible for
the filing of all applications, reports, correspondence and other documentation
with the Texas PUC and the Federal Communications Commission relating to the
operation of the Business; provided that Rapid Link shall cooperate with such
filings and shall provide upon iBN’s reasonable request any information that
will enable it to prepare any such applications, records and reports; and
provided further that iBN shall consult with Rapid Link and the Parties shall
mutually agree as to the most effective and efficient means of preparing such
filings and in the selection of any outside professionals or consultants
retained by Rapid Link to assist in such filings, and Rapid Link shall reimburse
iBN for all reasonable and actual out-of-pocket legal fees and expenses in
connection with such applications, correspondence and other related matters.


8.             Amendment and Modification.  This Agreement may be amended,
modified or supplemented only by written agreement signed by each Party.


9.     Waiver of Compliance; Consents.  Except as otherwise provided in this
Agreement, any failure of any Party to comply with any obligation, covenant or
condition herein may be waived by the Party entitled to the benefits thereof
only by a written instrument signed by the Party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, or condition shall not operate as a waiver of or estoppel with respect
to any subsequent or other failure.


10.           Indemnification.  iBroadband, iBN and iBT, jointly and severally,
hereby agree to indemnify and hold Rapid Link harmless of and from any and all
claims, actions, causes of action, liability, damages, costs, including
reasonable attorney’s fees, of any nature arising out of or resulting from the
performance by Rapid Link of its duties and responsibilities pursuant to this
Agreement except for those claims, actions, liabilities, damages and costs
arising from the gross negligence or willful misconduct of Rapid Link.
 
 
4

--------------------------------------------------------------------------------

 
 
11.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given (i) when personally sent/delivered, by
facsimile transmission (with hard copy to follow) or sent by reputable express
courier (charges prepaid), or (ii) three (3) days following mailing by
registered or certified mail, postage prepaid and return receipt
requested.  Unless another address is specified in writing, notices, demands and
communications to any Party shall be sent to the addresses indicated below:
 
To Rapid Link:
Rapid Link Communications, Inc.
 
5408 N. 99th Street
 
Omaha, Nebraska  68134
 
Facsimile:  970-547-8165
 
Telephone: 420-392-7545
 
Email: chrisc@rapidlink.com
       
To iBroadband:
Bruce Heidecke, President
 
iBroadband Networks, Inc.,
 
14286 Gillis Road
 
Dallas, Texas  75244
 
Facsimile:  972-458-0908
 
Telephone:  972-458-0909
 
Email:  bruce@ibroadband.com



12.           Non-Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties hereto, and except as otherwise expressly provided
herein, no other person shall have any right, benefit or obligation
hereunder.  Any assignment of this Agreement or any of the rights, interests or
obligations hereunder in contravention of this Section 10 shall be null and void
and shall not bind or be recognized by either Party except that Rapid Link may
assign its rights and obligations under this Agreement to a wholly-owned
subsidiary of Rapid Link..


13.           Third-Party Beneficiaries.  Nothing in this Agreement shall be
construed as giving any person other than the Parties hereto any legal or
equitable right, remedy or claim under or with respect to this Agreement.


14.           Severability.  If any provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
in invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.


15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas (without giving effect to the
principles of conflicts of law thereof) as to all matters, including, but not
limited to, matters of validity, construction, effect, performance and remedies.

 
5

--------------------------------------------------------------------------------

 

16.           Submission to Jurisdiction.  The Parties hereto irrevocably submit
to the exclusive jurisdiction of the state or federal courts of the State of
Texas over any dispute arising out of or relating to this Agreement or any other
agreement or instrument contemplated hereby or entered into in connection
herewith or any of the transactions contemplated hereby or thereby.  Each Party
hereby irrevocably agrees that all claims in respect of such dispute or
proceedings may be heard and determined in such courts.  The Parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum in
connection therewith.


17.           Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
Parties hereto in separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.


18.           Entire Agreement.  This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, whether written or oral, among the Parties
with respect thereto.


19.           Headings.  The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

 
6

--------------------------------------------------------------------------------

 

20.           Remedies.  The Parties hereby acknowledge and agree that money
damages may not be an adequate remedy for any breach or threatened breach of any
of the provisions of this Agreement and that, in such event, each Party or its
permitted successors or assigns, in addition to any other rights and remedies
existing in its favor, may seek specific performance, injunctive and/or other
relief in order to enforce or prevent any violations of this Agreement.


21.           No Partnership or Joint Venture Created.  Nothing in this
Agreement shall be construed or interpreted to make any Party partners or joint
venturers, or to make one an agent or representative of the other, or to afford
any rights to any third party other than as expressly provided herein.  No Party
is authorized to bind any other Party to any contract, agreement or
understanding.


RAPID LINK, INCORPORATED
         
By:
/s/ Chris Canfield
   
Name:
Chris Canfield
   
Title:
CFO
         
iBROADBAND, INC.
         
By:
/s/Bruce A. Heidelke
   
Name:
Bruce A. Heidelke
   
Title:
President & CEO
         
iBROADBAND NETWORKS, INC.
         
By:
/s/ Bruce A. Heidelke
   
Name:
Bruce A. Heidelke
   
Title:
President & CEO
         
iBROADBAND OF TEXAS, INC.
         
By:
/s/ Bruce A. Heidelke
   
Name:
Bruce A. Heidelke
   
Title:
President & CEO
 



 
SIGNATURE PAGE TO
TRANSITION SERVICES AGREEMENT

--------------------------------------------------------------------------------